                  IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION


JOHN RAUBACK,

        Plaintiff,

V.                                                              CASE NO. CV418-167


THE CITY CP SAVANNAH,
SAVANNAH AIRPORT COMMISSION,
and GREG KELLY, in his                                                                               f-O
                                                                                                     es          cr
individual and official                                                                              viS
                                                                                                              C/5-
                                                                                                      ■n
capacities.                                                                                           ■n


                                                                                                      I
                                                                                                              >E-
        Defendants.                                                                                   in

                                                                                                              in—a
                                                                                                              sg
                                               ORDER                                                          -cci
                                                                                                     o
                                                                                                     o

        Before the Court                 is the Magistrate Judge's Repc                              and


Recommendation                {Doc.      39),       to     which      objections       have     been

filed        (Doc.      41) .    After         a    careful      de    novo    review      of        the

record       in       this    case,      the       Court      concludes    that      Plaintiff's

objections            are     without merit.               Accordingly,        the     report        and

recommendation                is ADOPTED            as   the    Court's       opinion     in    this

case.    As       a    result,        Geoffrey Mclsaac's               Motion     to    Intervene

(Doc.    17}      is DENIED and Plaintiff's Motion to Amend,                               to the

extent        that       it     seelcs     leave         to    join     Fred    McCosby         as        a

defendant,            is DENIED.

        In     his          objections,             Plaintiff         argues    that      joining

Mclsaac's             claims       will            promote      trial      convenience               and

resolution of the dispute in this case.                                  Plaintiff contends
that    joinder     will    eliminate         duplicity      of     discovery       and

potential motions for summary judgment. (Doc. 41 at 9-10.)

After     careful      review,        the    Court    is     not       persuaded      by

Plaintiff's       arguments      that       the   factual     overlap         on    some

claims    outweighs the          potential        confusion       to   the    jury or

prejudice to Defendants.

       In Plaintiff's proposed amended complaint, he alleges

three    claims     of    retaliation,        primarily       comprised        of   two

factual      scenarios:         (1)     retaliation         for    whistleblowing

related to Chairman Formey's alleged unlawful credit card

expenditures and alleged violations of the Federal Aviation

Administration's Disadvantaged Business Enterprise Program,

and    (2)   retaliation        for     opposing      the    discrimination           of

Geoffrey       Mclsaac     by    Fred       McCosby   (referred          to   as     the

McIsaac/McCosby incident). (Doc. 18-1 at 28-36.) Mclsaac's

claims    in    the      proposed      amended     complaint,          however,      are

comprised      of     claims     for    discrimination            under      both    the

Uniformed Services Employment and Reemployment Rights Act

of 1994 ("USERRA") and the Americans with Disabilities Act

("ADA"), retaliation for reporting his own discrimination,

and retaliation for             whistleblowing related to cooperating

with a TSA official's inquiries. (Id. at 36-47.) Despite

any     overlap     between       the       claims,    Mclsaac's          claims      of
discrimination under USERRA and the ADA^ are fact intensive


claims that present discrete legal theories distinct from

Plaintiff's claims of retaliation.

    In Alexander v. Fulton Cty., Ga., 207 F.3d 1303, 1313

{11th Cir. 2000), overruled on other grounds by Manders v.

Lee, 338 F.3d 1304 (11th Cir. 2003), the Eleventh Circuit

upheld a district court's joinder of the plaintiffs' claims

where     all      plaintiffs         claimed          to         have     suffered

discrimination     as   a    result    of   a    pattern          or    practice   of

employment discrimination         on the         basis of race. In             this

case, however, only one potential plaintiff is claiming to

have been discriminated against, while the other plaintiff

is alleging      retaliation for        whistleblowing             violations      of

federal and state law, including but not limited to, the

alleged   discrimination        experienced        by       his    potential       co-

plaintiff.      Thus,   potential     motions      for      summary       judgment,

apart   from     involving    some     of   the    same       general       alleged

unlawful conduct (discrimination in violation of USERRA and

the ADA) and some common witnesses, would actually involve

distinctly        different      legal           and        factual         issues.

Additionally,      in   light   of    the       fact    that       Plaintiff       and

Mclsaac   are     not   presenting      a   "pattern         or        practice"    of



^ Mclsaac's ADA claim is currently pending before the Equal
Employment Opportunity Commission ("EEOC").
company-wide, systematic discrimination, the Court concurs

with    the    Magistrate    Judge's     reasoning   that    the   probative

value    of    joining   Plaintiff        and   Mclsaac     together     would

likely    be    outweighed    by   the    prejudicial     impact    of   each

other's discriminatory experiences.

       SO ORDERED this k^^^ay of February 2019.

                                         WILLIAM T. MOORE, JR.i
                                         UNITED STATES DISTRICT COURT
                                       SOUTHERN    DISTRICT OF GEORGIA
